DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
 	Applicant’s arguments with respect to claim(s) amended on  7/15/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Leng (CN 106411136) in view of Cheng (US 6,982,582).
 	With respect to claim 1, Leng discloses a receiver for a flyback converter, comprising; a power switch transistor (Fig. 7 M1) coupled to a primary winding (Fig. 7 T primary) of a transformer (Fig. 7 T) for the flyback converter; a buffer (Fig. 6c INV4) configured to buffer an input signal (Fig. 6c TS) to form a first voltage signal (Fig. 6c signal at TX1); an inverter (Fig. 6c INV3) configured to invert the input signal to form a complement (Fig. 6c signal at TX2) of the first voltage signal; a first capacitor (Fig. 6c CH1) connected to a first resistor (Fig. 6c RBIAS1) to form a first high-pass filter configured to high-pass filter the first voltage signal to form a first filtered signal (Fig. 6c RXi1); a second capacitor (Fig. 6c CH2) connected to a second resistor (Fig. 6c RBIAS2) to form a second high-pass filter configured to high-pass filter a complement of the first voltage signal to form a second filtered signal (Fig. 6c RXi2); and a comparator (Fig.6C CMP3) configured to assert [output high] a receiver signal (Fig. 6c RXo) responsive to a difference between the first filtered signal and the second filtered signal, and wherein the receiver is further configured to control (Fig. 6 gate of M1) a switching of the power switch transistor (Fig. 6 M1) responsive to the receiver signal. Leng discloses implementing the comparator with hysteresis but remains silent as to the pull down voltage of the receiver signal. It was well known at the time of filing of the invention to pull down to ground when the receiver signal is less than the negative threshold.
 	Cheng teaches a comparator (Fig. 5 500) configured to assert a receiver signal (Fig. 5 410) responsive to a difference between the first filtered signal (Fig. 5 406) and the second filtered signal (Fig. 5 408) exceeding a positive threshold voltage (Fig. 3A dashed line) and configured to ground (Fig. 5 Vss) the receiver signal responsive to the difference being less than a negative threshold voltage (Fig. 3A Output low). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement 
a comparator configured to assert a receiver signal responsive to a difference between the first filtered signal and the second filtered signal exceeding a positive threshold voltage and configured to ground the receiver signal responsive to the difference being less than a negative threshold voltage, wherein the receiver is further configured to control a switching of power switch transistor responsive to the receiver signal, in order to implement the biasing and hysteresis required to accurately receive the transmitted signal. 	With respect to claim 2, Leng in view of Cheng make obvious the receiver of claim 1, wherein the receiver is configured to switch on [Leng “turn on”] the power switch transistor responsive to the assertion [received transmission high] of the receiver signal and to switch off [received transmission low] the power switch transistor responsive to the receiver signal being grounded. 

 	Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Leng (CN 106411136) in view of Cheng (US 6,982,582) and further in view of Carbrey (US 4,656,661).
 	With respect to claim 3, Leng in view of Cheng make obvious the receiver of claim 1 as set forth above and remain silent as to providing clamping. It was well known at the time of filing of the inventio to clamp differential communication lines.
	Carbrey discloses a first voltage clamping circuit (Fi. 1 Z1) configured to clamp the first filtered signal (Fig. 1 VB); and a second voltage clamping circuit (Fig. 1 Z2) configured to clamp the second filtered signal (Fig. 1 V1). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement a first voltage clamping circuit configured to clamp the first filtered signal; and a second voltage clamping circuit configured to clamp the second filtered signal in order to protect the receiver and limit voltage across the isolation barrier.
Allowable Subject Matter
 	Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
 	With respect to claim 4, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, a detection circuit configured to assert a detection signal responsive to a rate of change for a common-mode noise of the first filtered signal and for the second filtered signal exceeding a threshold rate of change; and a logic gate configured to drive the receiver signal responsive to an output signal from the comparator while the detection signal is not asserted and to de-assert the receiver signal responsive to the assertion of the detection signal.  	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839